Citation Nr: 1754113	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  13-09 672A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for fecal incontinence, to include as secondary to service-connected diabetes mellitus type II.

3.  Entitlement to service connection for an eye condition, to include as secondary to service-connected diabetes mellitus type II.

4.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, to include as secondary to service-connected diabetes mellitus type II.

5.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to service-connected diabetes mellitus type II.

6.  Entitlement to service connection for a kidney condition, to include as secondary to service-connected diabetes mellitus type II.

7.  Entitlement to service connection for a circulatory condition, to include as secondary to service-connected diabetes mellitus type II.

8.  Entitlement to an initial evaluation in excess of 10 percent for service-connected diabetes mellitus type II.

9.  Entitlement to a compensable evaluation for service-connected erectile dysfunction.


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from April 1964 to April 1966.   

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from November 2011 and May 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  The issues on appeal have been recharacterized for the sake of clarity. 

In May 2014, the RO granted individual unemployability effective from August 5, 2013; the Veteran did not in response appeal that effective date.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating he had to separately appeal this "downstream" issue).

The Veteran appealed the continued 60 percent disabling rating for adenocarcinoma of the prostate, status post radical prostatectomy with urinary incontinence.  See July 2016 rating decision.  A statement of the case was issued in October 2016; the Veteran did not perfect an appeal and as such, the Board does not have jurisdiction over the matter.  38 C.F.R. § 20.302(b).
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Fecal incontinence is not currently shown by the probative evidence of record.

2.  Peripheral neuropathy of the bilateral upper extremities is not currently shown by the probative evidence of record.

3.  Peripheral neuropathy of the bilateral lower extremities is not currently shown by the probative evidence of record.

4.  A kidney condition is not currently shown by the probative evidence of record.

5.  A circulatory condition is not currently shown by the probative evidence of record.

6.  The Veteran's eye condition, to include loss of vision due to senile cataracts and vitreous floaters, is not related to his active military service or a service-connected disability.

7.  Diabetes mellitus type II has not been shown to require insulin and restricted diet, or hypoglycemic agent and restricted diet at any time during the appeal period.

8.  Erectile dysfunction has not been shown to manifest any physical deformity of the penis at any time during the appeal period.


CONCLUSIONS OF LAW

1.  The criteria are not met for entitlement to service connection for fecal incontinence.  38 U.S.C. §§ 1110, 5103A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).

 2. The criteria are not met for entitlement to service connection for peripheral neuropathy of the bilateral upper extremities.  38 U.S.C. §§ 1110, 5103A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).

3.  The criteria are not met for entitlement to service connection for peripheral neuropathy of the bilateral lower extremities.  38 U.S.C. §§ 1110, 5103A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).

4.  The criteria are not met for entitlement to service connection for a kidney condition.  38 U.S.C. §§ 1110, 5103A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).

 5. The criteria are not met for entitlement to service connection for a circulatory condition.  38 U.S.C. §§ 1110, 5103A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).

6.  The criteria are not met for entitlement to service connection for an eye condition.  38 U.S.C. §§ 1110, 5103A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).

7.  The criteria for an initial evaluation in excess of 10 percent for the service-connected diabetes mellitus type II have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2017).  

8.  The criteria for a compensable evaluation for the service-connected erectile dysfunction II have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.115b, Diagnostic Code 7522 (2017).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Additional VA outpatient treatment records received after the March 2016 supplemental statement of the case was issued are duplicative and/or cumulative of the evidence already of record.  Thus, a remand is not warranted for consideration of the additional evidence.  38 C.F.R. § 19.31.

Service Connection

The Veteran asserts that he currently has fecal incontinence, peripheral neuropathy of the bilateral upper and lower extremities, and kidney, eye, and circulatory conditions that are the result of his service-connected diabetes mellitus type II.  

To establish service connection, there must be lay or medical evidence of (1) a current disability, (2) incurrence or aggravation of a disease or injury in-service, and (3) a nexus between the in-service injury or disease and the current disability.  See 38 U.S.C. § 1110; Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed .Cir.2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed.Cir.2004); 38 C.F.R. § 3.303  (2017).

Moreover, in the case of  other organic diseases of the nervous system and nephritis, service connection may be granted if the disorder is manifested to a compensable degree within one year following separation from service.  38 U.S.C. §§ 1101, 1112, 1113 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017); Walker v. Shinseki, 
708 F.3d 1331 (Fed. Cir. 2013). 

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  Additionally, when aggravation of a veteran's nonservice-connected condition is proximately due to or the result of a service- connected condition, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995). 38 C.F.R. § 3.310 (2017). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

At the outset, the Board notes that fecal incontinence, bilateral peripheral neuropathy of the upper and lower extremities, a circulatory condition, and a kidney condition have not been diagnosed.  "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, in the absence of competent medical evidence of the claimed conditions, there is no basis upon which to conclude that fecal incontinence, bilateral peripheral neuropathy of the upper and lower extremities, a circulatory condition, and a kidney condition was incurred in or aggravated during military service and/or secondary to service-connected diabetes mellitus type II.

The Veteran does not contend that his eye disorder is directly related to his active military service, nor does the evidence support such a finding.  Instead, he asserts that his eye condition is also secondary to the service-connected diabetes mellitus.  The April 2012 VA examiner conducted a thorough review of the Veteran's file and provided adequate rationale for the opinion that the Veteran's eye condition is not related to or aggravated by his diabetes mellitus.  

Specifically, the examiner found that the Veteran's loss of vision was due to combined senile cataracts and refractive error.  The examiner indicated the Veteran did not have any diabetic retinopathy.  His symptoms of floaters were due to vitreous degeneration and asteroid hyaloids, which were not related to diabetes mellitus.  The examiner further indicated the Veteran's diabetes did not aggravate the Veteran's eye condition beyond its natural progression.  The examiner reasoned the Veteran's diabetes mellitus was longstanding and controlled without medication.  The examiner further stated that the Veteran was a 70 year old male (at the time) whose combined senile cataracts were explained by age related lens changes so they could not be attributed to diabetes mellitus as a cause or aggravation beyond its natural progression.  Thus, the competent and credible medical evidence of record does not support a finding that the Veteran's eye condition is related to or aggravated by his diabetes mellitus.  

The Veteran's statements are not competent evidence to determine whether his eye condition is related to his diabetes mellitus.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The probative medical evidence of record does not support a finding that his eye condition is related to the Veteran's diabetes mellitus.  Thus, service connection is not warranted for an eye condition.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310.  

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2017).  The Rating Schedule is primarily a guide in the evaluation of disabilities resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2017).

The United States Court of Appeals for Veterans Claims (Court) has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran's diabetes mellitus is currently rated as 10 percent disabling under the provisions of Diagnostic Code 7913.  38 C.F.R. § 4.119.  Under this Diagnostic Code 7913, a 10 percent rating is assigned for diabetes mellitus manageable by restricted diet only.  Id.  A 20 percent rating is assigned for diabetes mellitus requiring insulin and restricted diet, or hypoglycemic agent and restricted diet.  Id.  A 40 percent disability rating is assigned for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  38 C.F.R. § 4.119.  A 60 percent rating is assigned for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to diabetic care providers, plus complications that would not be compensated if separately evaluated.  Id.  A 100 percent rating is assigned for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would not be compensated if separately evaluated.  Id.

Regulation of activities is defined by VA as "avoidance of strenuous occupational and recreational activities" and is tied to control of blood sugar, not to physical capacity, as strenuous activity can lead to fluctuation of blood sugar levels and trigger episodes of ketoacidosis or hypoglycemia.  

The Veteran's service-connected diabetes mellitus has not required the use of oral medications, insulin for control, or a regulation of activities.  See VA examination reports dated in September 2011, March 2012, and April 2014.   The Veteran saw his diabetic care provider for episodes of ketoacidosis or hypoglycemic reactions less than two times per month.  The Veteran had no hospitalization for episodes of ketoacidosis or hypoglycemic reactions.  There was no change in weight due to diabetes mellitus.  Id.  The Veteran's diabetes mellitus has been manageable by restricted diet only throughout the appeal period.  Id; see also e.g. VA outpatient treatment records dated in July 2004, October 2006, December 2011, and October 2012.  

Based on the foregoing, there is no evidence of record to support an increase to 20 percent disabling.  Specifically, there has been no probative evidence showing diabetes mellitus  requiring insulin and restricted diet, or hypoglycemic agent and restricted diet at any time during the appeal period.  38 C.F.R. § 4.119, Diagnostic Code7913; Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

The Board notes compensable complications of diabetes are evaluated separately unless they are part of the criteria used to support a total evaluation.  In the instant case, erectile dysfunction has been granted a separate evaluation; however, not as a complication of diabetes, but as secondary to his service-connected adenocarcinoma of the prostate, status post radical prostatectomy with urinary incontinence.  Erectile dysfunction is not specifically listed in the Rating Schedule and is rated by analogy to deformity of the penis with loss of erectile power, which is assigned a 20 percent disability rating.  38 C.F.R. § 4.115b, Diagnostic Code 7522 (2017).  Although the Veteran experiences erectile dysfunction, there is no evidence he manifests any physical deformity of the penis.  See VA examinations dated in July 2011 and April 2014.  Accordingly, a compensable evaluation is not warranted.  Id.  

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claims for increased ratings for diabetes mellitus and erectile dysfunction, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for fecal incontinence, to include as secondary to service-connected diabetes mellitus type II, is denied.

Service connection for an eye condition, to include as secondary to service-connected diabetes mellitus type II, is denied.

Service connection for peripheral neuropathy of the bilateral upper extremities, to include as secondary to service-connected diabetes mellitus type II, is denied.

Service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to service-connected diabetes mellitus type II, is denied.

Service connection for a kidney condition, to include as secondary to service-connected diabetes mellitus type II, is denied.

Service connection for a circulatory condition, to include as secondary to service-connected diabetes mellitus type II, is denied.

An initial evaluation in excess of 10 percent for service-connected diabetes mellitus type II is denied.

A compensable evaluation for service-connected erectile dysfunction is denied.


REMAND

A preliminary review of the record reveals the issue of service connection for PTSD is not ready for appellate disposition.

VA outpatient treatment records dated between March 2013 and December 2016 were added to the electronic record after the March 2013 statement of the case was issued and prior to the matter being certified and transferred to the Board in June 2016.   Therefore, a remand is required so that the RO may evaluate the new evidence and issue a supplemental statement of the case.  38 C.F.R. §§ 19.31, 19.37, 20.1304.

Additionally, the new evidence contains a positive PTSD screen in July 2014.  Thus, a new examination is necessary to determine whether the Veteran currently has PTSD and if so, the etiology.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran must be afforded the appropriate VA examination to determine the nature and etiology of the claimed PTSD.  The electronic claim file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The RO must specify for the examiner the stressor or stressors which have been corroborated.   Any indicated diagnostic tests and studies must be accomplished.  

The examiner should then respond to the following: is a diagnosis of PTSD warranted?  If so, is it at least as likely as not (a 50% or higher degree of probability) causally related to any corroborated stressor during service?

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

2.  The examination report must be reviewed to ensure it is in complete compliance with the directives of this remand.  If a report is deficient in any manner, the RO must implement corrective procedures.

3.  Once the above action has been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the RO must readjudicate the issue of service connection for PTSD in light of all evidence received since the March 2013 statement of the case.  

If upon completion of the above action, the claim remains denied, the case should be returned to the Board after compliance with appellate procedures.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




______________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


